 

Exhibit 10.34

 

Portions of this Exhibit 10.34 have been omitted based upon a request for
confidential treatment. This Exhibit 10.34, including the non-public
information, has been filed separately with the Securities and Exchange
Commission. “[*]” designates portions of this document that have been redacted
pursuant to the request for confidential treatment filed with the Securities and
Exchange Commission.

 

AMENDMENT NO.2 TO SECOND AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 2 dated as of July 8, 2005 to SECOND AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT (this “Amendment”) is entered into among AFC
FUNDING CORPORATION, an Indiana corporation (the “Seller”), AUTOMOTIVE FINANCE
CORPORATION, an Indiana corporation (the “Servicer”), FAIRWAY FINANCE COMPANY,
LLC (as successor to Fairway Finance Corporation), a Delaware limited liability
company (the “Purchaser”), HARRIS NESBITT CORP. (as successor to BMO NESBITT
BURNS CORP.), a Delaware corporation, as agent for Purchaser and as the initial
agent (the “Agent”) and XL CAPITAL ASSURANCE INC., a New York stock insurance
company (the “Insurer”).

 

R E C I T A L S

 

A.                                   The Seller, the Servicer, the Purchaser,
the Agent and the Insurer are parties to that certain Second Amended and
Restated Receivables Purchase Agreement dated as of June 15, 2004, as may be
amended, amended and restated, supplemented or otherwise modified from time to
time (the “Agreement”).

 

B.                                     The Seller, the Servicer, the Purchaser,
the Agent and the Insurer desire to amend the Agreement as hereinafter set
forth.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.                                       Certain Defined Terms.  Capitalized
terms which are used herein without definition and that are defined in the
Agreement shall have the same meanings herein as in the Agreement.

 

2.                                       Amendments to Agreement.  The Agreement
is amended as follows:

 

2.1                                 The definition of “Scheduled Termination
Date” in clause (ii) of the definition of “Termination Date” set forth in
Exhibit I of the Agreement is hereby amended by replacing “January 31, 2006”
with “June 30, 2008.”

 

2.2                                 Clause (k) of the definition of “Eligible
Receivable” in Exhibit I of the Agreement is hereby amended by [ * ].

 

2.3                                 The definition of “Special Obligor” in
Exhibit I of the Agreement is hereby amended by [ * ] as a “Special Obligor”.

 

2.4                                 The Agreement shall be amended to remove all
references to the Policy, the Insurer and the Insurance Agent.  The Maximum
Insured Commitment of Fairway

 

--------------------------------------------------------------------------------


 

Finance Company, LLC is hereby reduced to $0 and the Maximum Uninsured
Commitment of Fairway Finance Company, LLC is hereby increased to $425,000,000.

 

2.5                                 The definition of “Participation” in
Exhibit I of the Agreement is hereby amended in its entirety to read as follows:

 

“Participation” means, with respect to any Purchaser at any time, the undivided
percentage ownership interest of such Purchaser in (i) each and every Pool
Receivable now existing or hereafter arising, other than any Pool Receivable
that arises on or after the Termination Date, (ii) all Related Security with
respect to such Pool Receivables, and (iii) all Collections with respect to, and
other proceeds of, such Pool Receivables and Related Security.  Such undivided
percentage interest shall be computed as

 

 

I + LR

 

 

NRB + LA

 

where:

 

I

=

the Investment of such Participation at the time of computation as reduced by
the amount of cash in the [ * ] at the end of business on either (i) with
respect to any Servicer Report, the last Business Day of the prior calendar
month, or (ii) with respect to any Portfolio Certificate, Friday of the prior
calendar week, in each case that was wired to the respective Revolving Purchaser
on the immediately following Business Day to pay down that Revolving Purchaser’s
Investment.

 

 

 

LR

=

the Loss Reserve of such Participation at the time of computation (calculated
after reducing the Purchaser’s Investment by the amount of cash in the [ * ] at
the end of business on either (i) with respect to any Servicer Report, the last
Business Day of the prior calendar month, or (ii) with respect to any Portfolio
Certificate, Friday of the prior calendar week, in each case that was wired to
the respective Revolving Purchaser on the immediately following Business Day to
pay down that Revolving Purchaser’s Investment.

 

 

 

NRB

=

the Net Receivables Pool Balance at the time of computation.

 

 

 

LA

=

the amount on deposit in the Liquidation Account (other than amounts transferred
thereto from the Deposit Accounts to pay Discount, the Servicing Fee,
Unaffiliated Servicing Fees, Backup Servicing Fees, Transition Expenses, Premium
and Program Fees pursuant to Section 1.4(b)(i) and 1.4(b)(ii) and Indemnified
Amounts to the Indemnified Parties).

 

Each Participation shall be determined from time to time pursuant to the
provisions of Section 1.3.

 

2

--------------------------------------------------------------------------------


 

3.                                       Representations and Warranties.  Each
of the Seller and the Servicer hereby represents and warrants to the Agent and
the Purchaser as follows:

 

(a)                                  Representations and Warranties.  The
representations and warranties of such Person contained in Exhibit III and
Exhibit VII to the Agreement are true and correct as of the date hereof (unless
stated to relate solely to an earlier date, in which case such representations
and warranties were true and correct as of such earlier date).

 

(b)                                 Enforceability.  The execution and delivery
by such Person of this Amendment, and the performance of its obligations under
this Amendment and the Agreement, as amended hereby, are within its corporate
powers and have been duly authorized by all necessary corporate action on its
part.  This Amendment and the Agreement, as amended hereby, are its valid and
legally binding obligations, enforceable in accordance with its terms.

 

(c)                                  Termination Event.  No Termination Event or
Unmatured Termination Event has occurred and is continuing.

 

4.                                       Effectiveness.  This Amendment shall
become effective as of the date hereof upon receipt by the Agent of each of the
counterparts of this Amendment (whether by facsimile or otherwise) executed by
each of the parties hereto.

 

5.                                       Effect of Amendment.  Except as
expressly amended and modified by this Amendment, all provisions of the
Agreement shall remain in full force and effect.  After this Amendment becomes
effective, all references in the Agreement (or in any other Transaction
Document) to “the Receivables Purchase Agreement,” “this Agreement,” “hereof,”
“herein” or words of similar effect, in each case referring to the Agreement,
shall be deemed to be references to the Agreement as amended by this Amendment. 
This Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Agreement other than as set forth herein.

 

6.                                       Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties on separate
counterparts, and each counterpart shall be deemed to be an original, and all
such counterparts shall together constitute but one and the same instrument.

 

7.                                       Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the internal laws of the State of
Indiana without reference to conflict of laws principles.

 

8.                                       Section Headings.  The various headings
of this Amendment are inserted for convenience only and shall not affect the
meaning or interpretation of this Amendment or the Agreement or any provision
hereof or thereof.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

 

AFC FUNDING CORPORATION

 

 

 

 

 

By:

  /s/ Curtis L. Phillips

 

 

Name:

Curtis L. Phillips

 

 

Title:

Vice President & Treasurer

 

 

 

 

 

 

AUTOMOTIVE FINANCE CORPORATION

 

 

 

 

 

By

  /s/ Curtis L. Phillips

 

 

Name:

Curtis L. Phillips

 

 

Title:

Vice President & Treasurer

 

 

 

 

 

 

FAIRWAY FINANCE COMPANY, LLC

 

 

 

 

 

By:

  /s/ Jill A. Gordon

 

 

Name:

Jill A. Gordon

 

 

Title:

Vice President

 

 

 

 

 

 

HARRIS NESBITT CORP.

 

 

 

 

 

By:

  /s/ John Pappano

 

 

Name:

John Pappano

 

 

Title:

Managing Director

 

 

 

Consented to:

 

BANK OF MONTREAL

 

 

By:

  /s/ Amy K. Dumser

 

 

Name:

Amy K. Dumser

 

Title:

Director

 

S-1

--------------------------------------------------------------------------------